Order granting motion to strike out the 6th paragraph of defendant Quasman’s answer reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The power of the court to strike out irrelevant and redundant matter should be exercised with caution. To authorize the exercise of the court’s discretion in that respect, the irrelevancy must be clear and the redundancy unquestioned; and it also must appear that the moving party is aggrieved thereby. (Savage Realty Co. v. Lust, 203 App. Div. 55; Wayte v. Bowker Chemical Co., 196 id. 665.) Kelly, P. J., Rich, Jayeox, Young and Kapper, JJ., concur.